Exhibit 10.3

AMENDED AND RESTATED REVOLVING NOTE AGREEMENTS
(increasing credit line to $185 million)

$32,500,000.00

San Francisco, California
Date of Note Issuance: May 15, 2002
Date of Amendment and Restatement of Note: July 11, 2003

 

FOR VALUE RECEIVED, ESSEX PORTFOLIO, L.P., a California limited partnership
("Borrower"), promises to pay to the order of BANK OF AMERICA, N.A. ("Lender"),
at the offices of Bank of America, N.A., Administrative Agent for Lender, at 600
Montgomery Street, 22nd Floor (Structured Debt Group), San Francisco, California
94111, or at such other place as Lender may designate in writing from time to
time, the sum of THIRTY-TWO MILLION, FIVE HUNDRED THOUSAND DOLLARS
($32,500,000.00), or the aggregate unpaid principal amount outstanding
hereunder, whichever may be the lesser, in immediately available funds and
lawful money of the United States of America.

Interest shall accrue on amounts outstanding hereunder in accordance with that
certain Second Amended and Restated Revolving Credit Agreement dated as of May
15, 2002 (as amended from time to time, the "Agreement"), among Borrower, the
financial institutions party thereto (collectively, the "Lenders"), and Bank of
America, N.A., as Administrative Agent for the Lenders (capitalized terms used
and not defined herein shall have the meanings given to them in the Agreement).
Pursuant thereto, interest shall accrue on amounts outstanding hereunder from
time to time: (a) at a fluctuating per annum rate equal to the Reference Rate
plus the Applicable Margin, or (b) at Borrower's option, subject to the Terms of
the Agreement, at a per annum rate equal to the LIBOR Rate plus the Applicable
Margin. A change in the interest rate for Reference Rate Loans shall take effect
on the day specified in the public announcement of the change in the Reference
Rate. Interest shall be computed on the basis of a 360-day year and actual days
elapsed. Interest shall become due and payable in accordance with the terms of
the Agreement.

All unpaid principal and interest outstanding hereunder shall be due and payable
as provided in the Agreement. This Note may be amended, modified, supplemented
or replaced as provided in the Agreement.

This Note is one of the Notes referred to in the Agreement, and is issued in
conjunction with, is entitled to all of the rights, benefits and privileges
provided in, the Agreement, as now existing or as the same may from time to time
be supplemented, modified or amended. The Agreement, among other things,
provides that amounts outstanding hereunder from time to time may be repaid
pursuant to the Agreement and reborrowed from time to time pursuant to the
Agreement, and contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events.


1


--------------------------------------------------------------------------------




This Note amends and restates in full that certain Revolving Note, dated May 15,
2002, in the principal amount of Twenty-Five Million Dollars ($25,000,000.00)
(the "Original Note"), and increases the principal amount of the Original Note
due to an increase of the Commitment of the Lender made pursuant to Section 2.12
of the Agreement. The Original Note, together with other Notes dated May 15,
2002, made by the undersigned pursuant to the Agreement, collectively amend and
restate in full that certain First Amended and Restated Revolving Promissory
Note dated May 16, 2000, made by the undersigned and payable to the order of
Bank of America, N.A. in the maximum principal amount of $120,000,000.00, which
First Amended and Restated Revolving Promissory Note was made pursuant to that
certain First Amended and Restated Revolving Loan Agreement dated as of May 16,
2000, among the undersigned, as "Borrower", Bank of America, N.A., as
"Administrative Agent", and the lenders party thereto, which First Amended and
Restated Revolving Loan Agreement has been amended and restated in full by the
Agreement.

Lender may endorse on a schedule annexed to this Note the date, amount and
maturity of each Loan that it makes pursuant to the Agreement and the amount of
each payment of principal that Borrower makes with respect thereto. Borrower
irrevocably authorizes Lender to endorse this Note, and Lender's record shall be
conclusive absent manifest error: provided, however, that Lender's failure to
make, or its error in making a notation on the attached schedule with respect to
any Loan shall not limit or otherwise effect Borrower's obligations to Lender
hereunder or under the Agreement.

Borrower waives presentment, demand, protest, notice of protest, notice of
nonpayment or dishonor and all other notices in connection with the delivery,
acceptance, performance, default or enforcement of this Note. Time is of the
essence hereof.

This Note has been executed by the undersigned in the State of California, and
shall be governed by, and construed in accordance with, the laws of the State of
California, without regard to any conflicts of law principles.

ESSEX PORTFOLIO, L.P.,
a California limited partnership

By: ESSEX PROPERTY TRUST, INC.,
A Maryland corporation, its General Partner

By:______________________
Name:______________________
Title:______________________

 

 


2


--------------------------------------------------------------------------------


AMENDED AND RESTATED
REVOLVING NOTE

$20,000,000.00

San Francisco, California
Date of Note Issuance: May 15, 2002
Date of Amendment and Restatement of Note: July 11, 2003

 

FOR VALUE RECEIVED, ESSEX PORTFOLIO, L.P., a California limited partnership
("Borrower"), promises to pay to the order of PNC BANK, NATIONAL ASSOCIATION
("Lender"), at the offices of Bank of America, N.A., Administrative Agent for
Lender, at 600 Montgomery Street, 22nd Floor (Structured Debt Group), San
Francisco, California 94111, or at such other place as Lender may designate in
writing from time to time, the sum of TWENTY MILLION DOLLARS ($20,000,000.00),
or the aggregate unpaid principal amount outstanding hereunder, whichever may be
the lesser, in immediately available funds and lawful money of the United States
of America.

Interest shall accrue on amounts outstanding hereunder in accordance with that
certain Second Amended and Restated Revolving Credit Agreement dated as of May
15, 2002 (as amended from time to time, the "Agreement"), among Borrower, the
financial institutions party thereto (collectively, the "Lenders"), and Bank of
America, N.A., as Administrative Agent for the Lenders (capitalized terms used
and not defined herein shall have the meanings given to them in the Agreement).
Pursuant thereto, interest shall accrue on amounts outstanding hereunder from
time to time: (a) at a fluctuating per annum rate equal to the Reference Rate
plus the Applicable Margin, or (b) at Borrower's option, subject to the Terms of
the Agreement, at a per annum rate equal to the LIBOR Rate plus the Applicable
Margin. A change in the interest rate for Reference Rate Loans shall take effect
on the day specified in the public announcement of the change in the Reference
Rate. Interest shall be computed on the basis of a 360-day year and actual days
elapsed. Interest shall become due and payable in accordance with the terms of
the Agreement.

All unpaid principal and interest outstanding hereunder shall be due and payable
as provided in the Agreement. This Note may be amended, modified, supplemented
or replaced as provided in the Agreement.

This Note is one of the Notes referred to in the Agreement, and is issued in
conjunction with, is entitled to all of the rights, benefits and privileges
provided in, the Agreement, as now existing or as the same may from time to time
be supplemented, modified or amended. The Agreement, among other things,
provides that amounts outstanding hereunder from time to time may be repaid
pursuant to the Agreement and reborrowed from time to time pursuant to the
Agreement, and contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events.


1


--------------------------------------------------------------------------------




This Note amends and restates in full that certain Revolving Note, dated May 15,
2002, in the principal amount of Seventeen Million, Five Hundred Thousand
Dollars ($17,500,000.00) (the "Original Note"), and increases the principal
amount of the Original Note due to an increase of the Commitment of the Lender
made pursuant to Section 2.12 of the Agreement. The Original Note, together with
other Notes dated May 15, 2002, made by the undersigned pursuant to the
Agreement, collectively amend and restate in full that certain First Amended and
Restated Revolving Promissory Note dated May 16, 2000, made by the undersigned
and payable to the order of Bank of America, N.A. in the maximum principal
amount of $120,000,000.00, which First Amended and Restated Revolving Promissory
Note was made pursuant to that certain First Amended and Restated Revolving Loan
Agreement dated as of May 16, 2000, among the undersigned, as "Borrower", Bank
of America, N.A., as "Administrative Agent", and the lenders party thereto,
which First Amended and Restated Revolving Loan Agreement has been amended and
restated in full by the Agreement.

Lender may endorse on a schedule annexed to this Note the date, amount and
maturity of each Loan that it makes pursuant to the Agreement and the amount of
each payment of principal that Borrower makes with respect thereto. Borrower
irrevocably authorizes Lender to endorse this Note, and Lender's record shall be
conclusive absent manifest error: provided, however, that Lender's failure to
make, or its error in making a notation on the attached schedule with respect to
any Loan shall not limit or otherwise effect Borrower's obligations to Lender
hereunder or under the Agreement.

Borrower waives presentment, demand, protest, notice of protest, notice of
nonpayment or dishonor and all other notices in connection with the delivery,
acceptance, performance, default or enforcement of this Note. Time is of the
essence hereof.

This Note has been executed by the undersigned in the State of California, and
shall be governed by, and construed in accordance with, the laws of the State of
California, without regard to any conflicts of law principles.

ESSEX PORTFOLIO, L.P.,
a California limited partnership

By: ESSEX PROPERTY TRUST, INC.,
A Maryland corporation, its General Partner

By:______________________
Name:______________________
Title:______________________

 

 


2


--------------------------------------------------------------------------------


AMENDED AND RESTATED
REVOLVING NOTE

$30,000,000.00

San Francisco, California
Date of Note Issuance: May 15, 2002
Date of Amendment and Restatement of Note: July 11, 2003

 

FOR VALUE RECEIVED, ESSEX PORTFOLIO, L.P., a California limited partnership
("Borrower"), promises to pay to the order of BANK ONE, N.A. ("Lender"), at the
offices of Bank of America, N.A., Administrative Agent for Lender, at 600
Montgomery Street, 22nd Floor (Structured Debt Group), San Francisco, California
94111, or at such other place as Lender may designate in writing from time to
time, the sum of THIRTY MILLION DOLLARS ($30,000,000.00), or the aggregate
unpaid principal amount outstanding hereunder, whichever may be the lesser, in
immediately available funds and lawful money of the United States of America.

Interest shall accrue on amounts outstanding hereunder in accordance with that
certain Second Amended and Restated Revolving Credit Agreement dated as of May
15, 2002 (as amended from time to time, the "Agreement"), among Borrower, the
financial institutions party thereto (collectively, the "Lenders"), and Bank of
America, N.A., as Administrative Agent for the Lenders (capitalized terms used
and not defined herein shall have the meanings given to them in the Agreement).
Pursuant thereto, interest shall accrue on amounts outstanding hereunder from
time to time: (a) at a fluctuating per annum rate equal to the Reference Rate
plus the Applicable Margin, or (b) at Borrower's option, subject to the Terms of
the Agreement, at a per annum rate equal to the LIBOR Rate plus the Applicable
Margin. A change in the interest rate for Reference Rate Loans shall take effect
on the day specified in the public announcement of the change in the Reference
Rate. Interest shall be computed on the basis of a 360-day year and actual days
elapsed. Interest shall become due and payable in accordance with the terms of
the Agreement.

All unpaid principal and interest outstanding hereunder shall be due and payable
as provided in the Agreement. This Note may be amended, modified, supplemented
or replaced as provided in the Agreement.

This Note is one of the Notes referred to in the Agreement, and is issued in
conjunction with, is entitled to all of the rights, benefits and privileges
provided in, the Agreement, as now existing or as the same may from time to time
be supplemented, modified or amended. The Agreement, among other things,
provides that amounts outstanding hereunder from time to time may be repaid
pursuant to the Agreement and reborrowed from time to time pursuant to the
Agreement, and contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events.


1


--------------------------------------------------------------------------------




This Note amends and restates in full that certain Revolving Note, dated May 15,
2002, in the principal amount of Twenty-Five Million Dollars ($25,000,000.00)
(the "Original Note"), and increases the principal amount of the Original Note
due to an increase of the Commitment of the Lender made pursuant to Section 2.12
of the Agreement. The Original Note, together with other Notes dated May 15,
2002, made by the undersigned pursuant to the Agreement, collectively amend and
restate in full that certain First Amended and Restated Revolving Promissory
Note dated May 16, 2000, made by the undersigned and payable to the order of
Bank of America, N.A. in the maximum principal amount of $120,000,000.00, which
First Amended and Restated Revolving Promissory Note was made pursuant to that
certain First Amended and Restated Revolving Loan Agreement dated as of May 16,
2000, among the undersigned, as "Borrower", Bank of America, N.A., as
"Administrative Agent", and the lenders party thereto, which First Amended and
Restated Revolving Loan Agreement has been amended and restated in full by the
Agreement.

Lender may endorse on a schedule annexed to this Note the date, amount and
maturity of each Loan that it makes pursuant to the Agreement and the amount of
each payment of principal that Borrower makes with respect thereto. Borrower
irrevocably authorizes Lender to endorse this Note, and Lender's record shall be
conclusive absent manifest error: provided, however, that Lender's failure to
make, or its error in making a notation on the attached schedule with respect to
any Loan shall not limit or otherwise effect Borrower's obligations to Lender
hereunder or under the Agreement.

Borrower waives presentment, demand, protest, notice of protest, notice of
nonpayment or dishonor and all other notices in connection with the delivery,
acceptance, performance, default or enforcement of this Note. Time is of the
essence hereof.

This Note has been executed by the undersigned in the State of California, and
shall be governed by, and construed in accordance with, the laws of the State of
California, without regard to any conflicts of law principles.

ESSEX PORTFOLIO, L.P.,
a California limited partnership

By: ESSEX PROPERTY TRUST, INC.,
A Maryland corporation, its General Partner

By:______________________
Name:______________________
Title:______________________

 

 


2


--------------------------------------------------------------------------------


AMENDED AND RESTATED
REVOLVING NOTE

$25,000,000.00

San Francisco, California
Date of Note Issuance: May 15, 2002
Date of Amendment and Restatement of Note: July 11, 2003

 

FOR VALUE RECEIVED, ESSEX PORTFOLIO, L.P., a California limited partnership
("Borrower"), promises to pay to the order of KEYBANK, NATIONAL ASSOCIATION
("Lender"), at the offices of Bank of America, N.A., Administrative Agent for
Lender, at 600 Montgomery Street, 22nd Floor (Structured Debt Group), San
Francisco, California 94111, or at such other place as Lender may designate in
writing from time to time, the sum of TWENTY-FIVE MILLION DOLLARS
($25,000,000.00), or the aggregate unpaid principal amount outstanding
hereunder, whichever may be the lesser, in immediately available funds and
lawful money of the United States of America.

Interest shall accrue on amounts outstanding hereunder in accordance with that
certain Second Amended and Restated Revolving Credit Agreement dated as of May
15, 2002 (as amended from time to time, the "Agreement"), among Borrower, the
financial institutions party thereto (collectively, the "Lenders"), and Bank of
America, N.A., as Administrative Agent for the Lenders (capitalized terms used
and not defined herein shall have the meanings given to them in the Agreement).
Pursuant thereto, interest shall accrue on amounts outstanding hereunder from
time to time: (a) at a fluctuating per annum rate equal to the Reference Rate
plus the Applicable Margin, or (b) at Borrower's option, subject to the Terms of
the Agreement, at a per annum rate equal to the LIBOR Rate plus the Applicable
Margin. A change in the interest rate for Reference Rate Loans shall take effect
on the day specified in the public announcement of the change in the Reference
Rate. Interest shall be computed on the basis of a 360-day year and actual days
elapsed. Interest shall become due and payable in accordance with the terms of
the Agreement.

All unpaid principal and interest outstanding hereunder shall be due and payable
as provided in the Agreement. This Note may be amended, modified, supplemented
or replaced as provided in the Agreement.

This Note is one of the Notes referred to in the Agreement, and is issued in
conjunction with, is entitled to all of the rights, benefits and privileges
provided in, the Agreement, as now existing or as the same may from time to time
be supplemented, modified or amended. The Agreement, among other things,
provides that amounts outstanding hereunder from time to time may be repaid
pursuant to the Agreement and reborrowed from time to time pursuant to the
Agreement, and contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events.


1


--------------------------------------------------------------------------------




This Note amends and restates in full that certain Revolving Note, dated May 15,
2002, in the principal amount of Twenty Million Dollars ($20,000,000.00) (the
"Original Note"), and increases the principal amount of the Original Note due to
an increase of the Commitment of the Lender made pursuant to Section 2.12 of the
Agreement. The Original Note, together with other Notes dated May 15, 2002, made
by the undersigned pursuant to the Agreement, collectively amend and restate in
full that certain First Amended and Restated Revolving Promissory Note dated May
16, 2000, made by the undersigned and payable to the order of Bank of America,
N.A. in the maximum principal amount of $120,000,000.00, which First Amended and
Restated Revolving Promissory Note was made pursuant to that certain First
Amended and Restated Revolving Loan Agreement dated as of May 16, 2000, among
the undersigned, as "Borrower", Bank of America, N.A., as "Administrative
Agent", and the lenders party thereto, which First Amended and Restated
Revolving Loan Agreement has been amended and restated in full by the Agreement.

Lender may endorse on a schedule annexed to this Note the date, amount and
maturity of each Loan that it makes pursuant to the Agreement and the amount of
each payment of principal that Borrower makes with respect thereto. Borrower
irrevocably authorizes Lender to endorse this Note, and Lender's record shall be
conclusive absent manifest error: provided, however, that Lender's failure to
make, or its error in making a notation on the attached schedule with respect to
any Loan shall not limit or otherwise effect Borrower's obligations to Lender
hereunder or under the Agreement.

Borrower waives presentment, demand, protest, notice of protest, notice of
nonpayment or dishonor and all other notices in connection with the delivery,
acceptance, performance, default or enforcement of this Note. Time is of the
essence hereof.

This Note has been executed by the undersigned in the State of California, and
shall be governed by, and construed in accordance with, the laws of the State of
California, without regard to any conflicts of law principles.

ESSEX PORTFOLIO, L.P.,
a California limited partnership

By: ESSEX PROPERTY TRUST, INC.,
A Maryland corporation, its General Partner

By:______________________
Name:______________________
Title:______________________

 

 


2


--------------------------------------------------------------------------------
